IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MICHELLE D. GRANT,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1116

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 2, 2016.

An appeal from the Circuit Court for Escambia County.
Ross M. Goodman, Judge.

Michelle D. Grant, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and THOMAS, JJ., CONCUR.